UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-6715



WILLIE E. JOHNSON,

                Petitioner - Appellant,

          v.


LEROY CARTLEDGE,     Acting   Warden   of   McCormick   Correctional
Institution,

                Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Patrick Michael Duffy, District
Judge. (6:07-cv-01505-PMD)


Submitted:   September 16, 2008             Decided:    September 22, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Willie E. Johnson, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Willie E. Johnson seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.      The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).       The magistrate judge recommended

that relief be denied and advised Johnson that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Johnson failed to object to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.        Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985). Johnson has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

underlying appeal.

          Johnson also appeals the district court’s order denying

his Fed. R. Civ. P. 59(e) motion.      We find no abuse of the district

court’s discretion in its denial of Johnson’s Rule 59(e) motion,

and therefore affirm.   See Temkin v. Frederick County Comm’rs, 945

F.2d 716, 724 (4th Cir. 1991).


                                   2
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                               DISMISSED IN PART;
                                                 AFFIRMED IN PART




                                3